An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

   
  
   
 
 

 

 

l EUGENE CORNETT, Not 66526
‘ Appellant,
“ vs.
CAROLYN GRONDIN; AND SAMUEL
e. GRONDINg
‘ _ _ Respondents. 
 EUGENE BURNETT, No. 67356
Appellant,
VS.
i CAROLYN GRONDIN; AND SAMUEL F ‘l L E D
C. GRONDIN,
Respondents. MAY 2.9 2915

TRACE K. UNDEMAN

ORDER ' DI SMISSI N G APPEALS ctaen or SUPREME COURT

3? DE UTY CLE
Pursuant to the stipulatien of the parties, and cause

; appearing, these ceneolidated appeals are dismissed. The parties shall
‘ bear their own costs and attorney fees. NRAP 4200). T0 the extent the
parties seek dismissal of the underlying district court case, that. relief

 must be sought in the district court.
It is so ORDERED.

CLERK ()F THE SUPREME COURT
TRACIE K. LINDEMAN

3 cc: Chief J Edge, Eighth Judicial District Court

’ Christensen Law Ofﬁces, LLC

Rogers, Mastrangelo, Cervalho 8: Mitchell, Ltd.
Eighth District Court Clerk

SuPREME COURT
OF
Mex/Am

GLERK’S. ORDER
. {mum am

1545514